DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Pursuant to the amendment filed June 14, 2022, claims 9, 11, and 21-24 are pending in the application.  The applicant has cancelled claims 1-8, 10, 12-20, 25, and 26.  The applicant has amended claims 9, 11, and 21.

Allowable Subject Matter
3.	Claims 9 and 23 and claims 11, 21, 22, 24, which depend from one of claims 9 and 23, are  allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose, teach, or suggest a method for a health scanning system or, as recited by the claims, comprising extracting a noise signature from signal noise in a physiological data signal; comparing the noise signature to a predetermined signature; and in response to determining a match between the noise signature and the predetermined signature, allowing access to at least one of a secured system, a device, and a database.
The prior art does not disclose, teach, or suggest a method for an authentication system, as recited by the claims, comprising generating a machine noise signature associated with a user's computer; generating a human noise signature associated with a human user; and fusing together the machine noise signature and the human noise signature to form a user noise signature for secure data access over a network by the human user.
McFarland et al. (US 2012/0093240 A1) discloses isolating a signal noise in the AC signal component of a data signal and extracting a noise signature from the signal noise in the data signal.  McFarland does not disclose, at least, comparing the noise signature to a predetermined signature; and in response to determining a match between the noise signature and the predetermined signature, allowing access to at least one of a secured system, a device, and a database.  McFarland also does not disclose, at least, generating a machine noise signature associated with a user's computer; generating a human noise signature associated with a human user; and fusing together the machine noise signature and the human noise signature to form a user noise signature for secure data access over a network by the human user.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873. The examiner can normally be reached Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN F MORTELL/Primary Examiner, Art Unit 2689